In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Richmond County (Lebowitz, J.), dated July 31, 2001, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants made a prima facie showing of entitlement to judgment as a matter of law with respect to the plaintiffs’ General Municipal Law § 205-a cause of action by demonstrating that no predicate violation existed to support the claim. The defendants also established entitlement to judgment as a matter of law with respect to the plaintiffs’ common-law negligence cause of action by demonstrating that no action or omission on their part constituted negligence or in any way contributed to the accident in this case (see CPLR 3212 [b]). In *486opposition, the plaintiffs’ conclusory and speculative submissions failed to raise a triable issue of fact (see Scola v Sun Intl. N. Am., 279 AD2d 466, 467; Young v Fleary, 226 AD2d 454, 455).
In light of this determination, we need not reach the defendants’ remaining contentions. Florio, J.P., Friedmann, Adams and Crane, JJ., concur.